DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8-11, 14 and 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on11/22/2022.
Applicant's election with traverse of Group I, claims 1-7, 12, 13, 15-17 and 20 in the reply filed on 11/22/2022 is acknowledged.  The traversal provided no ground; thus, it is not found persuasive.
The requirement is still deemed proper and is therefore made FINAL.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 12, 13, 15-17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8-13 and 18-20 of U.S. Patent No. US 11,172,589. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. US 11,172,589 discloses everything except the housing having first and second parallel housing edges and third and fourth parallel housing edges, wherein the first and second housing edges are perpendicular to the third and fourth housing edges. However, this is equivalent of “the first housing plate disposed along the first edge of the single carrier I/O board… the second housing plate disposed along the second edge of the single carrier I/O board… and wherein the housing, including the first and second housing plates, is configured to encase the single carrier I/O board with the I/O interface circuitry and the peripheral controllers and the first and second I/O communication interfaces.”. Furthermore, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). In this case, the claimed limitation is just a standard shape of a housing of a server chassis in order to fit into a standard rack, and this yields predictable results to one of ordinary skill in the art.
Claims 1-7,12, 13, 15-17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 13-17 of U.S. Patent No. 10,530,105. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,530,105 teach everything claimed from this instant application. Note that USB ports are the same as communication interfaces. Also note that I/O interface circuitry is also inherent on a carrier I/O board in order for I/O communication to function properly.
Claims 1-7, 12, 13, 15-17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,905,980. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 9,905,980 teach everything claimed from this instant application except that the application worded terms differently. For example, communication interface is equivalent to I/O communication interface. Note that I/O interface circuitry is also inherent on a carrier I/O board in order for I/O communication to function properly.

Claim Objections
Claims 12 and 20 are objected to because of the following informalities:  
Claim 12 recites “…the second housing plate is disposed along the second housing edge the second housing plate is configured…”, which should have been “…the second housing plate is disposed along the second housing, edge the second housing plate is configured…” instead.
Claim 20 has similar issue as claim 12 above.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 12, 13, 15-17 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “at least one carrier I/O board”. However, based on the current specification and drawing as well as previous parent application, there is only a “single” carrier I/O board. Thus, at least one carrier I/O board indicated there can be two or more, and is considered as new matter not supported by the original specification and drawing.
Claims 2-7 and 12 depends on claim 1.
Claim 13 has similar issue as above claim 1.
Claims 15-17 and 20 depends on claim 13.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “wherein the housing, including the first and second housing plates, is configured to encase the….the first and second I/O communication interfaces.” However, based on the original specification and the drawing in Figs. 1 and 8. The communication interface 811-814 are exposed and not encased by the housing. Furthermore, earlier limitation of claim 12 also recites that the first and second housing plates is configured to “expose” the first and second I/O communication interfaces. Thus, the limitations regarding “expose” and “encase” are contradicting each other within claim 12 and is considered indefinite. In order to examine this application, the last sentence of claim 12 regarding encase the first and second I/O communication interfaces will not be considered.
Claim 20 has similar issue as claim 12 above.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Campini et al. (US 2006/0223343; hereinafter “Campini”) in view of Kalus et al. (US 8,954,536; hereinafter “Kalus”).
	Regarding claim 1, Campini teaches a communication device (Figs. 1a-3) comprising: 
a housing (105, Fig. 1b) of the communication device having first and second parallel housing edges (bottom left and top right edges of top and bottom 105 in Fig. 1b) and third and fourth parallel housing edges (top left and bottom right edges of top and bottom 105 in Fig. 1b), wherein the first and second housing edges are perpendicular to the third and fourth housing edges (as shown in Fig. 1b); and 
at least one carrier I/O board (300, Fig. 3) of the communication device, the at least one carrier I/O board having first and second parallel board edges (bottom left and top right edges of 300 in Fig. 3), and third and fourth parallel board edges (top left and bottom right edges of 300 in Fig. 3), wherein the third and fourth board edges are perpendicular to the first and second board edges (as shown in Fig. 3), the at least one carrier I/O board is disposed within the housing of the communication device (such as shown in Fig. 1b), the at least one carrier I/O board is electronically connected to: 
at least 4 first I/O communication interfaces (interfaces of 302A-302H, Fig. 3) disposed on and along a length of the first board edge (as shown in Fig. 3), 
at least 4 second I/O communication interfaces (various I/O connectors 116, Fig. 3) disposed on and along a length of the second board edge (as shown in Fig. 3), and 
wherein the at least 4 first I/O communication interfaces are exposed by the first housing edge of the housing and the at least 4 second I/O communication interfaces are exposed by the second housing edge of the housing (can refer to Fig. 1b).
Campini does not explicitly teach I/O interface circuitry and peripheral controllers configured to be in communication with the first and second I/O communication interfaces. However, Kalus teaches I/O interface circuitry and peripheral controller (1422, Fig. 14) configured to be in communication with communication interface (col. 27, lns. 28-44; also see Fig. 14). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have I/O interface circuitry and peripheral controllers configured to be in communication with the first and second I/O communication interfaces in Campini, as taught by Kalus, in order to directly communicate and control I/O devices.
	Regarding claim 2, Campini in view of Kalus teaches the communication device of claim 1, and Campini further teaches the communication device is configured as a communication infrastructure management device ([0003]: “…management interfaces…”).
	Regarding claim 3, Campini in view of Kalus teaches the communication device of claim 1, wherein the at least one carrier I/O board comprises a central processor unit (CPU) board including a CPU unit configured to process data and instructions received from devices connected to the first and second I/O communication interfaces ([0003, 0047]; also see Fig. 8a).
	Regarding claim 4, Campini in view of Kalus teaches the communication device of claim 1, and Campini further teaches wherein the first I/O communication interfaces comprise universal serial bus (USB) ports ([0034]: “…various other types of I/O ports may also be employed, including, but limited to universal serial bus (USB) ports…”).
Regarding claim 5, Campini in view of Kalus teaches the communication device of claim 4. Campini does not teach wherein the second I/O communication interfaces comprise universal serial bus (USB) ports. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second I/O communication interfaces comprise universal serial bus (USB) ports in Campini in view of Kalus, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In this case, plurality of USB ports were already taught by Campini, and duplicating additional USB ports to the second I/O communication interfaces simplify the manufacturing of the I/O communication interfaces, and this yields predictable results to one of ordinary skill in the art.
	Regarding claim 6, Campini in view of Kalus teaches the communication device of claim 1, and Campini further teaches wherein the first and second I/O communication interfaces comprise: one or more RJ45 ports; one or more universal serial bus (USB) ports; one or more serial ports ([0034]: “four RJ-45 Ethernet jacks 404… Various other types of I/O ports may also be employed, including, but not limited to universal serial bus (USB) ports, serial ports, infrared ports, and IEEE 1394 ports…”).
Campini does not explicitly teach one or more null-modem serial ports; one or more Data Communications Equipment (DCE) serial ports; one or more Data Terminal Equipment (DTE) serial ports; one or more Cisco pinout serial ports; one or more Cyclades pinout serial ports; one or more straight-through serial ports; one or more cross-over serial ports; one or more RS-232 serial ports; one or more RS-485 serial ports; one or more Local Area Network (LAN) ports; one or more Wide Area Network (WAN) ports; one or more Wi-Fi wireless network ports; or a combination thereof. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have one or more null-modem serial ports; one or more Data Communications Equipment (DCE) serial ports; one or more Data Terminal Equipment (DTE) serial ports; one or more Cisco pinout serial ports; one or more Cyclades pinout serial ports; one or more straight-through serial ports; one or more cross-over serial ports; one or more RS-232 serial ports; one or more RS-485 serial ports; one or more Local Area Network (LAN) ports; one or more Wide Area Network (WAN) ports; one or more Wi-Fi wireless network ports; or a combination thereof in Campini in view of Kalus, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). In this case, based on the design direction of the communication device, designer can easily add various types of well-known ports in the art to the communication interfaces in order to communicate with different types of electronic devices, and this yields predictable results to one of ordinary skill in the art.
Regarding claim 7, Campini in view of Kalus teaches the communication device of claim 1, and Campini further teaches wherein the I/O interface circuitry on the at least one carrier I/O board is configured to logically map I/O signals received from the first and second I/O communication interfaces when devices are coupled thereto ([0029, 0034]: “…The front panel may generally include provisions for various input/output (I/O) ports via which external devices may communicate with a module…”).
Regarding claim 13 as best understood, Campini teaches a communication infrastructure management device (Figs. 1a-3) comprising: 
at least one carrier I/O board (300, Fig. 3) of the communication infrastructure management device having first and second parallel board edges (top right and bottom left edges of 300 in Fig. 3), and third and fourth parallel board edges (top left and bottom right edges of 300 in Fig. 3), wherein the third and fourth board edges are perpendicular to the first and second board edges (as shown in Fig. 3), the at least one carrier I/O board is disposed within a housing (105, Fig. 1b) of the communication infrastructure management device, the at least one carrier I/O board is electronically connected to: 
at least 4 first I/O communication interfaces (various I/O connectors 116, Fig. 3) disposed on and along a length of the first board edge (as shown in Fig. 3), 
at least 4 second I/O communication interfaces (interfaces of 302A-302H, Fig. 3) disposed on and along a length of the second board edge, wherein the second I/O communication interfaces comprise universal serial bus (USB) ports ([0034]: “…universal serial bus (USB) ports…”), and 
wherein the at least 4 first I/O communication interfaces are exposed by a first housing edge of the housing and the at least 4 second I/O communication interfaces are exposed by a second housing edge of the housing (can refer to Fig. 1b).
Campini does not explicitly teach I/O interface circuitry and peripheral controllers configured to be in communication with the first and second I/O communication interfaces. However, Kalus teaches I/O interface circuitry and peripheral controller (1422, Fig. 14) configured to be in communication with communication interface (col. 27, lns. 28-44; also see Fig. 14). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have I/O interface circuitry and peripheral controllers configured to be in communication with the first and second I/O communication interfaces in Campini, as taught by Kalus, in order to directly communicate and control I/O devices.
Regarding claim 15, Campini in view of Kalus teaches the communication infrastructure management device of claim 13. Campini does not teach wherein the first I/O communication interfaces comprise universal serial bus (USB) ports. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first I/O communication interfaces comprise universal serial bus (USB) ports in Campini in view of Kalus, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In this case, plurality of USB ports were already taught by Campini, and duplicating additional USB ports to the first I/O communication interfaces simplify the manufacturing of the I/O communication interfaces, and this yields predictable results to one of ordinary skill in the art.
	Regarding claim 16, Campini in view of Kalus teaches the communication infrastructure management device of claim 15, and Campini further teaches wherein the first and second I/O communication interfaces comprise: one or more RJ45 ports; one or more universal serial bus (USB) ports; one or more serial ports ([0034]: “four RJ-45 Ethernet jacks 404… Various other types of I/O ports may also be employed, including, but not limited to universal serial bus (USB) ports, serial ports, infrared ports, and IEEE 1394 ports…”).
Campini does not explicitly teach one or more null-modem serial ports; one or more Data Communications Equipment (DCE) serial ports; one or more Data Terminal Equipment (DTE) serial ports; one or more Cisco pinout serial ports; one or more Cyclades pinout serial ports; one or more straight-through serial ports; one or more cross-over serial ports; one or more RS-232 serial ports; one or more RS-485 serial ports; one or more Local Area Network (LAN) ports; one or more Wide Area Network (WAN) ports; one or more Wi-Fi wireless network ports; or a combination thereof. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have one or more null-modem serial ports; one or more Data Communications Equipment (DCE) serial ports; one or more Data Terminal Equipment (DTE) serial ports; one or more Cisco pinout serial ports; one or more Cyclades pinout serial ports; one or more straight-through serial ports; one or more cross-over serial ports; one or more RS-232 serial ports; one or more RS-485 serial ports; one or more Local Area Network (LAN) ports; one or more Wide Area Network (WAN) ports; one or more Wi-Fi wireless network ports; or a combination thereof in Campini in view of Kalus, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). In this case, based on the design direction of the communication infrastructure management device, designer can easily add various types of well-known ports in the art to the communication interfaces in order to communicate with different types of electronic devices, and this yields predictable results to one of ordinary skill in the art.
Regarding claim 17, Campini in view of Kalus teaches the communication infrastructure management device of claim 13, and Campini further teaches wherein the I/O interface circuitry on the at least one carrier I/O board is configured to logically map I/O signals received from the first and second I/O communication interfaces when devices are coupled thereto ([0029, 0034]: “…The front panel may generally include provisions for various input/output (I/O) ports via which external devices may communicate with a module…”).

Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Campini in view of Kalus, and further in view of Carr et al. (US 2007/0124529; hereinafter “Carr”).
	Regarding claim 12 as best understood, Campini in view of Kalus teaches the communication device of claim 1. Campini does not teach a first housing plate, the first housing plate is disposed along the first housing edge, the first housing plate is configured to expose the first I/O communication interfaces; a second housing plate, the second housing plate is disposed along the second housing edge, the second housing plate is configured to expose the second I/O communication interfaces; and wherein the housing, including the first and second housing plates, is configured to encase the at least one carrier I/O board with the I/O interface circuitry and the peripheral controllers. However, Carr teaches a first housing plate (at 312, Fig. 3; can refer to 202 in Fig. 2), the first housing plate is disposed along a first housing edge (top edge of housing of 301, Fig. 3; can refer to housing of 201 in Fig. 3), the first housing plate is configured to expose a first I/O communication interfaces (exposed 304 in Fig. 3; can also refer to exposed 204 in Fig. 2); a second housing plate (314, Fig. 3; same concept as first housing plate above), the second housing plate is disposed along a second housing edge (bottom edge of housing 301, Fig. 3), the second housing plate is configured to expose second I/O communication interfaces (exposed 307 in Fig. 3); and wherein the housing, including the first and second housing plates, is configured to encase at least one carrier I/O board with I/O interface circuitry and the peripheral controllers (303, 305, 362, 364, 366, Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a first housing plate, the first housing plate is disposed along the first housing edge, the first housing plate is configured to expose the first I/O communication interfaces; a second housing plate, the second housing plate is disposed along the second housing edge, the second housing plate is configured to expose the second I/O communication interfaces; and wherein the housing, including the first and second housing plates, is configured to encase the at least one carrier I/O board with the I/O interface circuitry and the peripheral controllers in Campini in view of Kalus, as taught by Carr, in order to protect and prevent dust from easily getting into the communication device.
Regarding claim 20 as best understood, Campini in view of Kalus teaches the communication infrastructure management device of claim 13. Campini does not teach a first housing plate, the first housing plate is disposed along the first housing edge, the first housing plate is configured to expose the first I/O communication interfaces; a second housing plate, the second housing plate is disposed along the second housing edge, the second housing plate is configured to expose the second I/O communication interfaces; and wherein the housing, including the first and second housing plates, is configured to encase the at least one carrier I/O board with the I/O interface circuitry and the peripheral controllers. However, Carr teaches a first housing plate (at 312, Fig. 3; can refer to 202 in Fig. 2), the first housing plate is disposed along the first housing edge (top edge of housing of 301, Fig. 3; can refer to housing of 201 in Fig. 3), the first housing plate is configured to expose the first I/O communication interfaces (exposed 304 in Fig. 3; can also refer to exposed 204 in Fig. 2); a second housing plate (314, Fig. 3; same concept as first housing plate above), the second housing plate is disposed along the second housing edge (bottom edge of housing 301, Fig. 3), the second housing plate is configured to expose the second I/O communication interfaces (exposed 307 in Fig. 3); and wherein the housing, including the first and second housing plates, is configured to encase the at least one carrier I/O board with the I/O interface circuitry and the peripheral controllers (303, 305, 362, 364, 366, Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a first housing plate, the first housing plate is disposed along the first housing edge, the first housing plate is configured to expose the first I/O communication interfaces; a second housing plate, the second housing plate is disposed along the second housing edge, the second housing plate is configured to expose the second I/O communication interfaces; and wherein the housing, including the first and second housing plates, is configured to encase the at least one carrier I/O board with the I/O interface circuitry and the peripheral controllers in Campini in view of Kalus, as taught by Carr, in order to protect and prevent dust from easily getting into the communication device.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974. The examiner can normally be reached Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES WU/Primary Examiner, Art Unit 2841